Title: John Daingerfield to James Madison, 18 January 1832
From: Daingerfield, John
To: Madison, James


                        
                            
                                Dr Sir
                            
                            
                                
                                    Tappahannock
                                
                                January 18th 1832
                            
                        
                        It is made necessary for us to shew that my mother was the only Heir of her Uncle Henry Willis, to enable us
                            to draw that portion of the funds of Loyal Company to which we are entitled as claiming under her, and will thank you for
                            any aid you can give us in establishing the fact—Mr Gilmer the agent told me a certificate signed by two persons would be
                            received as sufficient evidence—Present me respectfully to Mrs. Madison—With great Regard I am your friend &c
                        
                            
                                Jno Daingerfield
                            
                        
                    